04/01/2022



                                                                           Case Number: DA 22-0025




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                       Case No. DA-22-0025

MONTANA DEPARTMENT OF                 ) ORDER
LABOR AND INDUSTRY, ex rel.           )
William Ferguson,                     )
                                      )
           Petitioner and Appellee.
                                      )
     vs.                              )
SHAWN CIELKE d/b/a SWEET              )
RIDES LOGISTICS,                      )
                                      )
           Respondent and             )
           Appellant.                 )
     Pursuant to the authority granted under Montana Rule of Appellate

Procedure 26(1), the deadline to complete the Mandatory Appellate

Alternative Dispute Resolution process is May 4, 2022.




 ORDER                                                                  PAGEsigned
                                                                Electronically   1. by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                       April 1 2022